ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_06_FR.txt. 153

OPINION DISSIDENTE DE M. ODA
[Traduction]
INTRODUCTION

1. Vai voté contre l’alinéa 1 € du dispositif de l'arrêt (par. 155) parce
que je ne peux absolument pas me rallier aux conclusions selon lesquelles,
d'une part, «la Tchécoslovaquie était en droit de recourir, en novembre
1991, à la «solution provisoire» et, d’autre part, la «Tchécoslovaquie
n'était pas en droit de mettre en service, à partir d'octobre 1992, cette
«solution provisoire» et je ne saurais souscrire aux motifs de l’arrêt invo-
qués à l’appui de ces conclusions.

J'ai aussi voté contre l'alinéa 2 D du dispositif de Parrét (par. 155), et
ce parce que la demande faite par moi-même et d’autres juges de scinder
cet alinéa en deux, de manière à permettre un vote sur deux questions
distinctes, a été purement et simplement rejetée pour une raison qui
m'échappe. J'ai donc voté contre l’ensemble de cet alinéa alors que je
voulais souscrire à sa première partie.

Je souscris aux conclusions auxquelles la Cour est parvenue sur les
autres points du dispositif de l'arrêt. Mais même en ce qui concerne cer-
tains de ces points que j'appuie mon raisonnement diffère de celui exposé
dans l'arrêt. Je voudrais indiquer plusieurs éléments sur lesquels mon avis
diverge de celui exprimé dans l'arrêt par une brève présentation de ma
vision d’ensemble de la présente affaire.

I. LE TRAITÉ DE 1977 ET LE PLAN CONTRACTUEL CONJOINT (PCC)
DU SYSTÈME D’ECLUSES DE GABCIKOVO-NAGYMAROS

2. (Le projet.) Le différend dont la Cour est saisie porte sur un projet
d'aménagement du Danube entre Bratislava et Budapest sur lesquels un
certain nombre de spécialistes au service des Gouvernements de la Tché-
coslovaquie et de la Hongrie ainsi que d'autres personnes travaillant pour
des sociétés de ces deux Etats (sous le régime socialiste de l'Europe de
l'Est) avaient œuvré depuis la fin de la seconde guerre mondiale sous la
houlette de l’Union soviétique.

La Hongrie aurait — dit-on — proposé la construction d'une centrale
hydro-électrique à Nagymaros, sur son territoire, même avant l'avène-
ment du régime communiste. C’est toutefois avec la coopération des pays
socialistes et sous la direction de l'Union soviétique que la Tchécoslova-
quie a repris l'initiative de l'aménagement du Danube entre Bratislava et
Budapest et que le personnel technique du Comecon s'est chargé des tra-
vaux de planification opérationnelle.

150
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 154

Le projet aurait entraîné la construction: i) d’un canal de dérivation
par lequel transiteraient les eaux détournées au barrage de Dunakiliti (à
construire en territoire hongrois) et ii) de deux centrales hydro-électriques
(Pune à Gabüikovo sur le canal de dérivation en territoire tchécoslovaque
et l’autre à Nagymaros en territoire hongrois). Le canal de dérivation
était peut-être aussi nécessaire pour l'aménagement futur du Danube en
matière de prévention des inondations et d'amélioration de l’infrastruc-
ture de la navigation internationale entre Bratislava et Budapest. Il avait
toutefois pour but principal de permettre exploitation de la centrale
hydro-électrique de Gabüikovo en territoire tchécoslovaque de sorte que
le barrage de Dunakiliti, situé en majeure partie en territoire hongrois,
était considéré comme essentiel pour ce qui est de la mise en eau et de la
mise en service, tandis que le système d’écluses de Nagymaros en terri-
toire hongrois devait être construit dans le but exprès de produire de
l'électricité à Nagymaros et de permettre également l'exploitation en
régime de pointe de la centrale de Gabëikovo.

La réalisation de l’ensemble du projet se serait faite par «un investis-
sement conjoint» visant à réaliser «un système d'ouvrages opérationnel,
unique et indivisible» (traité de 1977, art. 1, par. 1).

3. {Le traité de 1977.) Les personnels administratifs et techniques
des deux pays ont entrepris les travaux de conception pour le projet
du système d’écluses de Gabéikovo-Nagymaros et leur aboutissement
a conduit à la conclusion, le 16 septembre 1977, du traité relatif à la
construction et au fonctionnement du système d’écluses de Gabtikovo-
Nagymaros, que j’appellerai dans la suite de mon opinion le «traité de
1977».

Le traité de 1977 a été signé par les chefs des deux gouvernements
(pour la Tchécoslovaquie, par son premier ministre, et, pour la Hongrie,
par le président du conseil des ministres) et enregistré au Secrétariat de
l'Organisation des Nations Unies (Nations Unies, Recueil des traités,
vol. 236, p. 241). Il brossait, d’une part, un tableau d’ensemble (avec cer-
tains déails du plan de construction) du projet pour le système d’écluses
de Gabéikovo-Nagymaros (qui aurait toutefois essentiellement constitué
un «partenariat» au sens du droit interne) (voir les chapitres I à IV du
traité de 1977) et visait, d’autre part, en tant que traité international ordi-
naire, à définir les droits et obligations des deux parties en ce qui a trait
à l'aménagement du Danube (voir les chapitres V à XI du traité de 1977).

D’après ce que prévoyait le traité de 1977 les parties devaient prendre
en charge les coûts de l’«investissement conjoint» concernant le système
d’écluses, et les coûts d'exécution du plan des travaux, y compris la main-
d'œuvre et les fournitures, devaient être répartis entre elles (traité de
1977, art. 5). Le barrage de Dunakiliti, le canal de dérivation, la série
d'écluses de Gabéëikovo et celle de Nagymaros devaient être la propriété
conjointe des parties (traité de 1977, art. 8) qui se chargeaient conjointe-
ment de la construction de ces ouvrages. Pour être plus concret, les
parties devaient financer conjointement le projet de détournement des

151
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 155

eaux du Danube à Dunakiliti (en territoire hongrois) dans le canal de
dérivation (en territoire tchécoslovaque) ainsi que la construction des
barrages et des centrales hydro-électriques à Gabtikovo et à Nagymaros.
L'énergie électrique produite par ces deux centrales devait être mise à leur
disposition à parts égales (traité de 1977, art. 9).

Il y a toutefois lieu de relever que le traité de 1977 ne semble pas avoir
eu pour objet d’arrêter les modalités détaillées du plan de construction,
celles-ci devant plutôt figurer dans le plan contractuel conjoint à rédiger
par les parties, que, par souci de commodité, j'appellerai le «PCC». Si
certaines dispositions détaillées des chapitres I à IV du traité de 1977 rela-
tives à l’achèvement du projet correspondent effectivement, ainsi qu’il est
rappelé plus haut, à des dispositions ultérieurement incorporées au PCC,
le préambule du traité de 1977 se borne à indiquer que «fla Hongrie et la
Tchécoslovaquie] [o]nt décidé de conclure un accord concernant la cons-
truction et le fonctionnement du système d’écluses de Gabcikovo-Nagy-
maros». Le traité de 1977 ne contient pas la formule que l’on retrouve
habituellement dans les traités internationaux et qui indique normale-
ment que les parties sont ainsi convenues des dispositions suivantes (ces
dispositions constituant le corps du traité) et ce fait vient encore renforcer
la thèse attribuant aux auteurs du traité de 1977 l'intention de n’y indi-
quer que les modalités de base de réalisation du projet et de faire figurer
les modalités détaillées de planification dans un instrument distinct revé-
tant la forme du PCC.

4. (Le plan contractuel conjoint.) L'accord relatif à l'élaboration du
plan contractuel conjoint pour le système de barrage de Gabtikovo-
Nagymaros (ci-après dénommé l’«accord de 1976»!), du 6 mai 1976,
signé par des plénipotentiaires ayant le rang de vice-ministre, prévoyait
déjà la rédaction du PCC. Dans la traduction fournie par la Hongrie, cet
accord précise en son préambule que:

«[les parties] ont décidé de conclure un accord en vue de l’établisse-
ment d’un plan contractuel conjoint, s'inspirant d’une conception
commune ... à propos de la coréalisation du système de barrage hun-
garo-tchécoslovaque de Gabcikovo-Nagymaros».

Ainsi qu'il est dit ci-dessus, l'accord de 1976 a été conclu afin de faciliter
la planification du projet et le traité de 1977 a établi quelques principes
directeurs relativement aux dispositions détaillées à inclure dans le PCC
qui devait être élaboré conjointement par les représentants des deux Etats
et les entreprises participant au projet. Le calendrier de mise en œuvre du
plan de construction a été ultérieurement fixé dans l’accord d’assistance
mutuelle pendant la construction du barrage de Gabtikovo-Nagymaros

' On ne peut trouver le texte de cet accord, méme dans le World Treaty Index (1983).
Le texte anglais figure dans les documents soumis par les deux Parties, mais les deux ver-
sions ne sont pas identiques (mémoire de la Slovaquie, vol. 2, p. 25; mémoire de la Hon-
grie, vol. 3. p. 219).

152
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 156

(ci-après dénommé l’« accord de 1977»), du 16 septembre 1977, qui est
également la date à laquelle le traité de 1977 a été signé?. Il n’a pas été
indiqué clairement si ces deux accords de 1976 et de 1977 constituaient
eux-mémes le PCC ou si celui-ci serait précisé sur la base de ces accords.

Le texte du PCC semble d’ailleurs être un document distinct, mais
aucune des Parties n’en a soumis une version complete et tangible a la
Cour. La Hongrie a présenté une «description sommaire» du PCC datée
de 1977 (mémoire de la Hongrie, vol. 3, p. 298) tandis que la Slovaquie a
fourni un «rapport sommaire» qui faisait partie de la «documentation
sommaire sur le PCC» (mémoire de la Slovaquie, vol. 2, p. 33). Aucun de
ces documents ne donne le texte complet du PCC, ce sont simplement des
compilations d’extraits de celui-ci. Ni l’un ni l’autre ne précisent leur date
d'élaboration. Qui plus est, on ne saurait être certain de l’identité effec-
tive de ces deux documents présentés par les deux Parties. L’arrét se
fonde apparemment sur le document présenté par la Hongrie et reçu au
Greffe le 28 avril 1997 en réponse à une question posée par un juge le
15 avril 1997 lors des plaidoiries. Ce document, les «Consignes provi-
soires d'exploitation et d'entretien du plan contractuel conjoint», ne con-
tient que des dispositions extrêmement fragmentaires. Je pense donc que
la Cour n’a pas eu suffisamment connaissance du texte complet du PCC
à quelque stade que ce soit.

5. {Modification du plan contractuel conjoint.) Je voudrais rappeler
que le PCC est un plan de grande envergure faisant intervenir un certain
nombre de sociétés de l’une ou de l’autre des parties ainsi que des entre-
prises étrangères et qu’on ne saurait, comme plan de construction détaillé
de l’ensemble du projet, le considérer sur le même pied que le traité de 1977
lui-même, qui a toutefois aussi établi certains principes directeurs pour la
planification détaillée du projet. Comme pour tout plan de construction
d'un «partenariat» dont la réalisation s'étale sur une longue période, le
PCC aurait normalement et a fait effectivement l’objet de modifications
discutées entre les parties au niveau du chantier et ces négociations,
empreintes d’une relative souplesse, auraient été entreprises lorsqu'il y a
lieu lors des travaux de construction, sans recourir aux mécanismes de
modification du traité de 1977. En d’autres termes, les dispositions détaillées
du plan de construction du PCC pour réaliser le projet relatif au système
d’écluses de Gabèikovo-Nagymaros tel qu’il est défini dans le traité de
1977 devraient être considérées comme distinctes de celui-ci.

? On ne peut trouver le texte de cet accord, même dans le World Treaty Index (1983).
Le texte anglais figure dans les documents soumis par les deux Parties, mais les deux ver-
sions ne sont pas identiques (mémoire de la Slovaquie, vol. 2. p. 71; mémoire de la Hon-
grie, vol. 3, p. 293).

* Le délai pour le plan de construction a été revisé dans le protocole portant notification
du traité [de 1977] signé le 10 octobre 1983: voir aussi le protocole portant notification de
l'accord de 1977, signé le 10 octobre 1983, et le protocole portant notification de l'accord
de 1977, signé le 6 février 1989.

153
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 157

6. (L'absence de clause de règlement des différends dans le PCC.) On
peut certes se demander comment les parties auraient réglé les diver-
gences de vue qui auraient pu se produire entre elles en ce qui concerne
la conception et la planification des travaux ou la modification de cette
conception. La conception des travaux ou la modification de celle-ci exi-
geait l'accord plein et entier des deux parties, or l’accord de 1976, le pre-
mier document à définir la conception future du PCC, envisageait à peine
la possibilité d'un désaccord entre les parties à cet égard. L'accord de
1976 précise que, si les organismes d’investissement et de conception ne
parviennent pas, dans le cadre de l’équipe paritaire de coordination, à se
mettre d’accord sur une question litigieuse, les investisseurs soumettent
un rapport sur la question au comité mixte. Rien n’est prévu pour le cas
où le comité mixte s’avérerait incapable de régler les différends opposant
les parties. On suppose qu'il n'y avait au-dessus du comité mixte aucun
organe compétent pour se prononcer sur les avantages ou non du plan ou
des modifications qui lui sont proposées.

Etant donné que le projet devait être mis sur pied par le Comecon
sous la houlette soviétique, il se peut qu’on ait tacitement jugé qu'aucun
différend n’atteindrait jamais ce stade. Faute pour le comité mixte de par-
venir à un règlement, l’une ou l’autre des parties aurait été amenée inéluc-
tablement à procéder à une modification unilatérale. Celle-ci n’aurait
toutefois pu être approuvée sans condition mais aurait dû être suivie d’un
exposé des motifs légitimes sous-tendant sa proposition.

7. (Le traité de 1977 et le plan contractuel conjoint.) D'une part, nous
avons donc le traité de 1977 entre la Tchécoslovaquie et la Hongrie qui
instituait non seulement un régime général de droits et obligations acceptés
par chacun de ces pays dans leurs relations mutuelles en ce qui concerne
l'aménagement du Danube (traité de 1977, chap. V-XI), mais qui obli-
geait aussi les parties à procéder conjointement à la construction du sys-
teme d’écluses de Gabèikovo-Nagymaros (c'est-à-dire la construction:
i) du barrage de Dunakiliti qui permettrait la mise en service du canal de
dérivation; it) du barrage de Gabtikovo avec sa centrale hydro-électrique,
et iti) du barrage de Nagymaros avec sa centrale hydro-électrique). La
construction du système d'écluses de Gabéikovo-Nagymaros pourrait
avoir constitué une forme de «partenariat» qui aurait été mis en œuvre
au moyen du PCC (traité de 1977, chap. I-IV).

D'autre part, nous avons le PCC qui avait pour vocation de rassem-
bler des éléments détaillés d'ordre technique ainsi que des dispositions
régissant leur modification ou révision, sans avoir nécessairement les
mémes effets juridiques que dans le traité de 1977, qui est un traité inter-
national.

Il convient donc de considérer ces deux instruments, le traité de 1977 et
Je PCC (conçu et modifié après 1977), comme des instruments distincts de
nature différente du point de vue juridique.

154
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 158

II. LA SUSPENSION PUIS L’ABANDON DES TRAVAUX PAR LA HONGRIE
EN 1989

(Compromis, art. 2, par. | a); art. 2, par. 2)
1. Le paragraphe 1 a) de l'article 2 du compromis

8. Selon les termes du compromis, la Cour est priée de dire

«si la [Hongrie] était en droit de suspendre puis d'abandonner, en
1989, les travaux relatifs au projet de Nagymaros ainsi qu’à la partie
du projet de Gabcikovo dont la [Hongrie] est responsable aux termes
du traité» (art, 2, par. 1 @)).

9. (La situation réelle à la fin des années quatre-vingt.) Cette question
du compromis aurait dû, selon moi, être formulée de façon plus précise
pour refléter la situation réelle en 1989. Les travaux relatifs au projet de
Gabüikovo étaient déjà achevés à cette époque alors que ceux concernant
Nagymaros n'en étaient encore qu’au stade préliminaire, les travaux rela-
tifs à ce système de barrage n’avaient en fait même pas encore commencé.

On peut résumer comme suit les mesures prises par la Hongrie en 1989:
la Hongrie décide d’abord le 13 mai 1989 de suspendre les travaux à Nagy-
maros jusqu'à l’achèvement de diverses études environnementales. Elle
décide ensuite, d’une part, d'abandonner, le 27 octobre 1989, le projet de
Nagymaros et, d’autre part, de maintenir le statu quo à Dunakiliti, décision
qui rend ainsi impossible le détournement des eaux dans ie canal de dériva-
tion à cet endroit. La Hongrie avait toutefois indiqué clairement lors d’une
reunion des plénipotentiaires en juin 1989 qu'elle poursuivrait les travaux
relatifs au secteur de Gabéikovo lui-même. La construction de ce système
de barrage ne causait donc pas de difficultés à la Hongrie en 1989. L'arrêt
dresse un tableau chronologique détaillé des mesures prises par la Hongrie.

10. (Violation du traité de 1977.) Quelle qu’ait été la situation en 1989
en ce qui concerne les travaux qu'elle devait effectuer, la Hongrie, aurait
dû, du fait que l’inachèvement du barrage de Dunakiliti et des ouvrages
auxiliaires (dont la seule fonction était de détourner les eaux vers le canal
de dérivation) aurait rendu impossible le fonctionnement de l’ensemble
du système d’écluses de Gabtikovo-Nagymaros en tant que «système
d'ouvrages opérationnel unique et indivisible» (traité de 1977, ar-
ticle premier, par. 1), voir sa responsabilité internationale engagée pour
n'avoir pas exécuté les travaux en cause et avoir ainsi violé le traité de
1977. Il y a lieu de noter que, à cette phase la Hongrie n’avait pas soulevé
la question de la terminaison du traité de 1977 mais avait simplement sus-
pendu ou abandonné les travaux dont elle était responsable.

Il ne fait aucun doute que la Hongrie a violé en 1989 le traité de 1977 à la
lumière des mesures qu'elle a prises à l'égard du système d’écluses de Gab-
&ikovo-Nagymaros. Reste cependant la question de savoir si la Hongrie
avait des raisons valables de violer ses obligations conventionnelles. Je par-
tage sans réserve le point de vue exprimé par la Cour lorsqu'elle conclut que

155
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 159

«la Hongrie n’était pas en droit de suspendre puis d'abandonner, en
1989, les travaux relatifs au projet de Nagymaros ainsi qu’à la partie
du projet de Gabtikovo dont elle était responsable aux termes du
traité de [1977] ...» (arrêt, par. 155, al. 1 A)

et que l'acte illicite de la Hongrie ne saurait nullement se justifier.

Permettez-moi d'examiner la situation de plus près. La Hongrie in-
voque, à l'égard du barrage de Dunakiliti et du détournement des eaux
dans le canal de dérivation à cet endroit, la dégradation de l’environne-
ment de la région du Szigetkôz provoquée par la réduction du volume
d’eau acheminé dans l’ancien lit du Danube. J’estime toutefois pour
ma part que la réduction du volume d’eau acheminé dans l’ancien lit du
Danube, du fait de la mise en service du canal de dérivation, aurait été
une des conséquences inéluctables de l’ensemble du projet tel qu'il est
exposé dans le traité de 1977.

11. (Invocation à tort de la thèse de la nécessité écologique par la Hon-
grie.) La Hongrie était parfaitement prévenue et au courant de certains
effets sur l’environnement de la région du Szigetkôz dès le début des tra-
vaux de planification de l’ensemble du projet. Elle n’avait de surcroît
aucune raison de croire qu’une évaluation environnementale effectuée
dans les années quatre-vingt aboutirait à des résultats tout à fait diffé-
rents de ceux constatés en 1977 et commanderait l'abandon total de
l'ensemble du projet.

Il ne fait aucun doute pour moi que le système d’écluses de Gabéikovo-
Nagymaros à été mis au point et conçu dans les années soixante-dix après
avoir pris pleinement en compte l'impact qu'il pourrait avoir sur l’envi-
ronnement de la région, comme le montre clairement le fait que le traité
de 1977 lui-même consacrait ce concept à son article 19 (protection de la
nature), et je ne puis croire que cette évaluation, réalisée dans les années
soixante-dix, aurait été nettement différente de celle effectuée dix ans plus
tard, c’est-à-dire vers la fin des années quatre-vingt. I] est exact que l’éva-
luation écologique effectuée dans les années quatre-vingt n’avait pas
convaincu des scientifiques en Tchécoslovaquie.

Je partage en particulier opinion de la Cour lorsqu'elle conclut, pour
rejeter la thèse de la Hongrie, que la nécessité écologique ne saurait jus-
tifier l’inachèvement par celle-ci des travaux du barrage de Nagymaros et
que cet Etat n’invoque pas des moyens suffisants à l’appui de cet inachè-
vement en prétendant que ce barrage aurait eu des effets néfastes sur les
eaux recueillies en aval dans les puits filtrants sur berge construits sur l'île
de Szentendre et servant à alimenter en eau Budapest (arrêt, par. 40).

12. (Environnement du Danube.) Le traité de 1977 lui-même mention-
nait l'importance de la protection de la qualité de l’eau, de l'entretien du
lit du Danube et de la protection de la nature (art. 15, 16, 19) et la confi-
guration du système d’écluses de Gabëikovo-Nagymaros témoignait cer-
tainement de la prise en compte de l'importance de la protection de
l'environnement. On ne saurait dès lors affirmer que les auteurs du traité

[56
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 160

lui-même ou bien encore du PCC n’avaient pas tenu compte de l’environ-
nement. De plus, il n’y avait en 1989 aucun élément qui exigeait d’entre-
prendre les recherches ou les études que la Hongrie prétendait nécessaires
et dont la réalisation aurait demandé plusieurs années. J’ai la ferme
conviction que le projet serait allé de avant tel que prévu si dés groupes
de défense de l'environnement n’avaient pas lancé une campagne a son
encontre.

De plus, la Hongrie n'avait pas l'intention, tout au moins dans les
années quatre-vingt, de se retirer des travaux relatifs à la centrale hydro-
électrique de Gabëikovo. Il est difficile de comprendre comment la Hon-
grie pouvait penser qu'il serait possible de mettre en service le canal de
dérivation et la centrale hydro-électrique de Gabéikovo, à laquelle elle ne
s’opposait pas à cette époque, sans achever les travaux liés au barrage de
Dunakiliti.

13. {Nécessité écologique et responsabilité des Etats.) Je voudrais
encore faire une autre observation au sujet de la protection de l’environ-
nement dans le cadre du traité de 1977. La Hongrie et la Tchécoslovaquie
assumaient certainement la responsabilité conjointe d'exécuter les obliga-
tions prévues par le traité. Si les principes qui ont été retenus comme les
fondements du traité de 1977 ou du PCC avaient été contraires aux règles
générales du droit international, plus particulièrement du droit de lenvi-
ronnement, les deux Etats, qui s'étaient mis d’accord sur leur investisse-
ment conjoint dans l’ensemble du projet, auraient été jugés conjointement
responsables de cet état de choses et conjointement responsables envers la
communauté internationale. Ce fait ne signifie pas que la responsabilité
d'une partie (la Tchécoslovaquie et ensuite la Slovaquie) soit engagée vis-
a-vis de l'autre (la Hongrie).

Sans oublier non plus que s’il avait fallu tenir compte de façon un peu
plus rigoureuse de la protection de l’environnement, cela aurait certaine-
ment pu se faire par des aménagements de caractère technique aux par-
ties du PCC — et non au traité de 1977 lui-même — se rapportant à la
planification ou au fonctionnement concrets de l’ensemble du système
d’écluses. Je ne vois pas à cet égard comment il aurait été possible de
retenir comme fondé sur un état de «nécessité écologique» n’importe
lequel des motifs avancés par la Hongrie pour justifier son inexécution de
ses obligations conventionnelles (et partant sa violation du traité en aban-
donnant la construction du barrage de Dunakiliti).

14. (Observations générales sur la protection de l'environnement.) Si je
puis me permettre de donner mon point de vue sur l’environnement, je
sais parfaitement que le souci de protéger l'environnement s’est introduit
rapidement en droit international et qu’un certain nombre de traités ont
été conclus sur une base multilatérale ou bilatérale, surtout depuis l’adop-
tion de la déclaration sur l’environnement à Stockholm en 1972, qui a été
renforcée par la déclaration de Rio en 1992, rédigée vingt ans après celle
de Stockholm.

Etablir un équilibre satisfaisant entre deux facteurs plus ou moins anti-
nomiques, le développement économique d’une part et la protection de l’en-

157
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 161

vironnement d’autre part, en vue d’assurer un développement durable,
constitue l’un des grands problèmes auxquels est confrontée l'humanité
tout entière. Tous les travaux de construction liés au développement éco-
nomique ont nécessairement certaines répercussions sur l’environnement,
mais la technique moderne sera capable — j'en suis sûr — de trouver des
moyens acceptables de concilier les deux intérêts en présence.

2. Le paragraphe 2 de l'article 2 du compromis

15. La Cour est priée, au paragraphe 2 de l’article 2 du compromis,
de

«déterminer les conséquences juridiques, y compris les droits et obli-
gations pour les Parties, de l’arrêt qu’elle rendra sur les questions
énoncées au paragraphe | du présent article».

16. { Responsabilité de la Hongrie.) En principe, la Hongrie doit indem-
niser la Slovaquie pour les «dommages subis par la Tchécoslovaquie et
par la Slovaquie du fait de la suspension et de l'abandon par la Hongrie
de travaux qui lui incombaient». Je suis toutefois favorable à la première
partie de l'alinéa 2 D du paragraphe 155 de l'arrêt. Comme je l’ai indiqué
au début, jai dû voter contre l’ensemble de l'alinéa 2 D du fait que la
premiere partie de cet alinéa n'a pas été mise aux voix en tant que ques-
tion distincte.

17. {Différences entre le projet de Gabëikovo et celui de Nagymaros. )
Lorsqu'on examine les conséquences juridiques de la responsabilité encou-
rue par la Hongrie du fait de la violation des obligations qu'elle avait vis-
à-vis de la Tchécoslovaquie en vertu du traité de 1977 et du PCC, il me
semble qu'il faut opérer une nouvelle distinction entre: 1) la suspension
par la Hongrie des travaux relatifs au barrage de Dunakiliti pour assurer
le détournement des eaux dans le canal de dérivation, suspension qui a
rendu impossible la mise en service de la centrale hydro-électrique de
Gabéikovo, et 11) l'abandon total par la Hongrie des travaux relatifs au
système d'écluses de Nagymaros, chacun de ces actes revêtant, comme on
peut le voir, un caractère totalement différent.

18. (Le barrage de Dunakiliti et lu centrale de Gabcikovo.) La cons-
truction du barrage de Dunakiliti et du canal de dérivation qui n'aurait
pu être mis en eau que par le détournement des eaux du Danube à
cet endroit constitue la pierre angulaire de l'ensemble du projet. Sans le
barrage de Dunakiliti, il n'y aurait pas pu avoir de projet dans la forme
qui était originalement la sienne. Abandonner les travaux relatifs au bar-
rage de Dunakiliti, c'était rendre inutilisable le canal de dérivation et
impossible la mise en service de la centrale hydro-électrique de Gabéi-
kovo. La Hongrie doit assumer la responsabilité pleine et entière de sa
décision de suspendre les travaux à Dunakiliti en violation du traité
de 1977.

J'examinerai dans la suite de la présente opinion l'indemnité que la
Hongrie devra verser à la Slovaquie pour l’inexécution de ses obligations

158
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 162

prévues par le traité de 1977 ainsi que la question de la construction par
la Tchécoslovaquie du barrage de Cunovo qui s’est substitué a celui de
Dunakiliti dans sa fonction de détournement des eaux vers le canal de
dérivation (voir ci-après par. 34).

19. (Le barrage de Nagymaros — I.) La Hongrie ne saurait, en ce qui
concerne le barrage de Nagymaros, se soustraire à la responsabilité
qu'elle encourt du fait de l'abandon d’un élément essentiel de l’ensemble
du projet. La situation est toutefois très différente de celle du projet de
Gabtikovo. Le lieu où la centrale hydro-électrique de Nagymaros devait
être construite est situé entièrement en territoire hongrois. Même si cette
centrale avait aussi alimenté la Tchécoslovaquie en électricité tout comme
celle de Gabéëikovo aurait également fourni une partie de son électricité a
la Hongrie, la production d'électricité de la centrale de Gabéikovo était
nettement plus importante que celle prévue pour la centrale de Nagy-
maros.

En 1989, la Hongrie semble avoir découvert que la centrale hydro-élec-
trique de Nagymaros n'était plus nécessaire à ses propres besoins. Si le
barrage de Nagymaros était considéré au début comme faisant partie
intégrante de l’ensemble du projet, c’est parce qu’une quantité égale de la
production d'électricité de la centrale de Nagymaros avait été garantie à
la Tchécoslovaquie en échange de la fourniture à la Hongrie d’une quan-
tité équivalente d'électricité produite par la centrale de Gabéikovo. Il
aurait été possible de négocier la production d'électricité prévue par la
centrale de Nagymaros en tenant compte de la quantité convenue d’élec-
tricité de la centrale de Gabtikovo à fournir à la Hongrie. Le barrage de
Nagymaros aurait été aussi nécessaire surtout pour permettre l’exploita-
tion en régime de pointe de la centrale hydro-électrique de Gabtikovo et
on pourrait donc le considérer comme n'étant pas vraiment essentiel pour
l'ensemble du projet.

20. (Le barrage de Nagymaros — II.) Les questions du partage égal
de la production d'électricité provenant de la centrale de Nagymaros
garantie à la Tchécoslovaquie et de la possibilité d'exploiter la centrale de
Gabtikovo en régime de pointe auraient pu être réglées en tant que
modalités d'exécution du PCC même en cas d'abandon de la centrale de
Nagymaros, car il était possible de régler ces questions techniques dans le
cadre du PCC sans avoir besoin de soulever la question des indemnités
que la Hongrie est appelée à verser à la Tchécoslovaquie pour abandon
du barrage de Nagymaros.

Il ne fait aucun doute que la construction du système d’écluses de
Nagymaros était considérée comme un maillon clé de l’ensemble du pro-
jet de concert avec la construction du système d’écluses de Gabtikovo sur
le territoire tchécoslovaque. La construction du système d’écluses de
Nagymaros relevait toutefois essentiellement de la compétence exclusive
de la Hongrie puisqu'il se situait sur son propre territoire. A la fin des
années quatre-vingt, la Hongrie n’a plus jugé nécessaire de produire de
l'électricité à partir de la centrale hydro-électrique de Nagymaros sur son
propre territoire et l'abandon du barrage de Nagymaros n’a d’ailleurs pas

159
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 163

causé un préjudice important à la Tchécoslovaquie et n’a pas eu d'effets
négatifs sur les avantages qu’elle aurait normalement obtenus.

A cet égard, je dois ajouter que la Tchécoslovaquie aurait été autorisée
en vertu du droit international comme le prévoit la convention de Vienne
sur le droit des traités à mettre fin au traité de 1977 en invoquant la non-
exécution par la Hongrie des obligations que lui imposait ce traité. De
fait, la Tchécoslovaquie n’a pas toutefois agi ainsi mais a choisi de mettre
en œuvre le traité de 1977 sans la coopération de la Hongrie car l’achè-
vement du projet, comme lenvisageait le traité de 1977, aurait été en
grande partie à son avantage.

Ainsi, même si la Hongrie doit être tenue responsable de l'abandon du
barrage de Nagymaros qui fait partie du projet conjoint de système
d’écluses de Gabtikovo-Nagymaros, les indemnités qu’elle devrait verser
à la Slovaquie d'aujourd'hui, à ce titre, seraient très peu élevées (voir ci-
après par. 34 ).

II]. La MISE EN ŒUVRE DE LA VARIANTE C (CONSTRUCTION D'UN BARRAGE
À CUNOVO) PAR LA TCHÉCOSLOVAQUIE

(Compromis, art. 2, par. 1 b); art. 2, par. 2)
A, Le paragraphe 1 b) de l'article 2 du compromis

21. La Cour est priée, selon les termes du compromis, de dire

«si la République fédérative tchèque et slovaque était en droit de
recourir, en novembre 1991, à la «solution provisoire» et de mettre
en service, à partir d'octobre 1992, ce système...» (art. 2, par. 1 b)).

22. {Solution provisoire = variante C.) La décision de la Hongrie de
suspendre les travaux relatifs à une partie du projet de Gabüikovo, et plus
particulièrement les travaux à Dunakiliti, ce qui a empêché le détour-
nement des eaux dans le canal de dérivation, a eu pour conséquence de
rendre impossible l'achèvement de l'ensemble du projet qui était déjà réa-
lisé à presque soixante-dix pour cent.

Pour réaliser l’objet du traité de 1977, la Tchécoslovaquie, l’une des
parties signataires, a été forcée d'entreprendre des travaux pour détour-
ner les eaux dans un canal de dérivation situé sur son propre territoire.
C’est ainsi qu'est née la «solution provisoire», c’est-à-dire la variante €,
en novembre 1991. La Tchécoslovaquie avait auparavant fait clairement
savoir à la Hongrie qu’elle serait obligée d'envisager un plan de rechange
pour réaliser le projet initial convenu si la Hongrie abandonnait unilaté-
ralement les travaux à Dunakiliti (le fondement même de l’ensemble du
projet entre les deux Etats). La Tchécoslovaquie a conçu la variante C
parce qu’elle n’avait pas d'autre choix pour donner vie à l’ensemble du
projet.

La Hongrie ayant mis en danger le concept de base convenu de

160
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 164

l'ensemble du projet dans le cadre du traité de 1977 et compromis ainsi
les avantages que la Tchécoslovaquie aurait retirés de la centrale hydro-
électrique de Gab£ikovo et tous ceux dont auraient bénéficié les deux
Etats en ce qui concerne la navigation internationale et la gestion des
eaux (y compris la prévention des crues) du Danube, il était donc permis
à la Tchécoslovaquie et licite pour elle d'entreprendre les travaux de la
variante C (c’est-à-dire la construction du barrage de Cunovo) dont les
effets seraient semblables à ceux indiqués dans le plan initial envisagé par
le traité de 1977, c'est-à-dire le détournement des eaux dans le canal de
dérivation. La Hongrie avait depuis le début donné son consentement
plein et entier au détournement des eaux du Danube dans le canal de
dérivation à Dunakiliti sur son propre territoire.

23. (La licéité de la construction et du fonctionnement de la va-
riante C.) La Cour a conclu que la «Tchécosolovaquie était en droit de
recourir, en novembre 1991, à la solution provisoire» (arrêt, par. 155,
al. 1 B) aux termes du traité de 1977 qui prévoyait «un partenariat»
pour la construction de ce grand projet, mais «n’était pas en droit de
mettre en service, à partir d'octobre 1992, cette «solution provisoire»
(arrêt, par. 155, al. 1 C), c'est-à-dire, de détourner les eaux à Cunovo.
La «solution provisoire» a été réalisée afin de permettre à la Tchécoslo-
vaquie de jouir des droits et de s'acquitter des obligations prévues par le
traité de 1977. Les mesures qu'elle a prises visaient uniquement à mettre
en œuvre le projet initial. La Tchécoslovaquie a prétendu que la construc-
tion du barrage de Cunovo pouvait se justifier comme une contre-mesure
en réaction à l’acte illicite de la Hongrie (c’est-à-dire abandon des tra-
vaux à Dunakiliti), je crois cependant que la construction du barrage de
Cunovo n'est que la mise en œuvre d’une solution de rechange pour réa-
liser le projet dans le cadre du PCC.

Je voudrais répéter que je ne saurais souscrire à l’arrêt lorsque la Cour
dit, comme je l’ai fait observer plus haut, au paragraphe 1, que «la Tché-
coslovaquie était en droit de recourir ... a la «solution provisoire», mais
qu’elle «n’était pas en droit de mettre en service ... cette solution provi-
soire» (voir également arrêt, par. 79). Je me demande si la Cour considère
vraiment que les travaux de construction relatifs à un projet sont auto-
risés si en définitive le projet ne peut toutefois jamais être utilisé. Le pro-
jet de détourner les eaux du Danube dans le canal de dérivation où devait
se construire la centrale hydro-électrique de Gabëikovo était Pélément
essentiel du projet que la Hongrie avait accepté sans réserve.

L’arrét indique que le détournement des eaux du Danube dans le canal
de dérivation n’était pas proportionné aux dommages subis par la Tché-
coslovaquie à la suite de l’acte illicite commis par la Hongrie (arrêt,
par. 85). J’ai toutefois la ferme conviction que la Tchécoslovaquie a été
inéluctablement amenée à réaliser la variante C, c’est-à-dire la construc-
tion du barrage de Cunovo et le détournement des eaux du Danube à cet
endroit, en application du PCC, bien que cela n’ait pas été expressément
autorisé par le traité de 1977, du fait de Pinaction de la Hongrie qui n’a
pas détourné les eaux à Dunakiliti, s’abstenant ainsi de s'acquitter de ses

161
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 165

obligations conventionnelles. Cet état de faits aurait justifié la revision du
PCC afin de mettre en ceuvre le traité de 1977 bien que le consentement
de la Hongrie a cette solution n’ait pas été obtenu. La Tchécoslovaquie
était en droit de prendre cette mesure.

24. (Le volume des eaux détournées.) Il convient à cet égard d’ajouter
que le barrage de Cunovo a été construit et mis en ceuvre simplement
pour remplacer le barrage de Dunakiliti, alors que la question de la ges-
tion des eaux du Danube, traitée aux chapitres V a XI du traité de 1977,
est une question totalement différente comme je lai déjà indiqué (voir
par. 3). L'arrêt semble indiquer que la Tchécoslovaquie a agi illégalement
en détournant unilatéralement une part excessive des eaux du Danube
dans le canal de dérivation, mais que la répartition ou le partage de ces
eaux ne se rattache pas vraiment à la construction et à la mise en service
de la variante C. (Je me demande si le contrôle de la répartition des eaux
aurait relevé de la compétence exclusive de la Hongrie au cas où le bar-
rage de Dunakiliti aurait été construit.)

Le barrage de Cunovo, qui a remplacé celui de Dunakiliti, aurait pro-
voqué le détournement de quatre-vingt-dix pour cent des eaux dispo-
nibles dans le canal de dérivation en territoire tchécoslovaque. Il se pour-
rait que ce pourcentage de répartition des eaux ne reflète pas l'intention
originale des parties, chacune d'elles voulait une part équitable de ces
eaux, une partie raisonnable des eaux pour l’ancien lit du Danube et une
partie raisonnable équivalente pour le canal de dérivation. Les modalités
de répartition effective des eaux ne sont toutefois pas simplement tribu-
taires de la construction d'un barrage, que ce soit à Dunakiliti ou à
Cunovo, mais le détournement des eaux à Cunovo a, en fait, été mis en
œuvre par la Tchécoslovaquie sous sa responsabilité.

La question de la répartition des eaux entre le canal de dérivation et
l’ancien lit du Danube n’est qu’un aspect du fonctionnement du système
et aurait pu faire l’objet de négociations entre les deux Etats pour essayer
d’assurer la mise en œuvre du PCC. Il se peut que le débit minimal des
eaux du fleuve actuellement envoyé dans l’ancien lit du Danube ne res-
pecte pas le projet initial, et la Tchécoslovaquie est pleinement responsa-
ble de cela. Cette question aurait pu toutefois être réglée par un accord
acceptable par les deux parties. :

Il est peut-être possible de régler la répartition des eaux à Cunovo par
le recours à des vannes à glissières ou par une modification du tracé de la
digue séparant les eaux au réservoir de Cunovo. La maîtrise des eaux
n'était pas l'élément essentiel du projet de la variante C et pouvait donc
encore être réglée d’une manière plus souple par la revision ou le rema-
niement des textes applicables du PCC.

B. Le paragraphe 2 de l'article 2 du compromis

25. La Cour est priée aux termes du paragraphe 2 de l’article 2 du
compromis

162
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 166

«de déterminer les conséquences juridiques, y compris les droits et
obligations pour les Parties, de l’arrêt qu’elle rendra sur les questions
énoncées au paragraphe 1 du présent article».

26. (La licéité de la variante C.) La construction de la variante C
n'était pas illicite, la Slovaquie n’a donc pas engagé sa responsabilité vis-
a-vis de la Hongrie. à cette réserve près que la façon dont le barrage de
Cunovo a été aménagé semble avoir abouti à une répartition inéquitable
des eaux entre l’ancien lit du Danube et le canal de dérivation. La Slo-
vaquie a droit à une indemnisation financière de la Hongrie pour une
fraction du coût des travaux de construction relatifs au barrage de
Cunovo que la Tchécoslovaquie a entrepris seule du fait de l'inexécution
par la Hongrie de ses obligations conventionnelles concernant l’achève-
ment du système d’écluses de Gabtikovo-Nagymaros. Le coût de la construc-
tion du barrage de Cunovo et des travaux y relatifs devrait en partie
être supporté par la Hongrie mais, en échange, il faudrait lui offrir la
copropriété de ce barrage. En revanche, si l'exploitation du barrage de
Cunovo détournant des eaux dans l’ancien lit du Danube a causé des
dommages tangibles à la Hongrie, la Slovaquie devrait être tenue respon-
sable de la mauvaise gestion de la répartition des eaux. Ii convient tou-
tefois de noter que, à la suite de la planification de l’ensemble du projet
(en particulier du canal de dérivation), le volume d'eau s’écoulant dans
l'ancien lit ne pouvait être aussi important qu’avant que le projet soit mis
en œuvre.

IV. TERMINAISON DU TRAITÉ DE 1977 PAR LA HONGRIE
(Compromis, art. 2, par. 1 c): art. 2, par. 2)

A. Le paragraphe 1 c) de l’article 2 du compromis

27. La Cour est priée, aux termes du compromis, de dire «quels sont
les effets juridiques de la notification, le 19 mai 1992, de la terminaison
du traité par la [Hongrie]» (art. 2, par. 1 ¢)).

28. {Notification de la terminaison du traité de 1977 par la Hongrie. )
Cette question se rapporte uniquement à l'interprétation du droit des
traités comme l'indique à juste titre l'arrêt. La terminaison du traité de
1977 est une question essentiellement différente de celle de la modifica-
tion du PCC. Du fait que la variante C contrevient au plan et, partant,
constitue un acte illicite, la Hongrie soutient qu’elle pouvait mettre fin au
traité de 1977 en raison de la prétendue violation de celui-ci par la Tché-
coslovaquie.

Je souscris à l'arrêt lorsqu'il y est dit que la terminaison du traité de
1977 ne satisfait à aucun des critères pour la terminaison d’un traité
énoncés dans la convention de Vienne sur le droit des traités qui pourrait
être considérée comme faisant partie du droit coutumier international. Je
pense, comme la Cour, que le traité de 1977 est demeuré en vigueur étant

163
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 167

donné que la notification de la terminaison du traité par la Hongrie en
1992 ne pouvait avoir d’effet juridique (arrêt, par. 155, al. 1 D).

B. Le paragraphe 2 de l'article 2 du compromis

29. Aucune conséquence juridique ne découlera de l'arrêt de la Cour
au titre de cette disposition car la notification de la terminaison du traité
de 1977 par la Hongrie doit être considérée comme n'ayant pas eu d'effet
juridique.

V. LE RÈGLEMENT DÉFINITIF
(Compromis, art. 5)

30. La Hongrie et la Slovaquie sont convenues de ce qui suit aux
termes de l’article 5 du compromis: «Aussitôt que l'arrêt leur aura été
remis, les Parties engageront des négociations pour fixer les modalités de
son exécution.»

31. (Les négociations au titre de l'article 5 du compromis.) Comme je
Pai déjà fait observer, je crois, à la différence de ce qui est dit dans l'arrêt,
que la Tchécoslovaquie était en droit de recourir à la solution provisoire,
à savoir, non seulement à la construction du barrage de Cunovo mais
aussi à l’exploitation de ce barrage à Cunovo en novembre 1992 pour
détourner les eaux dans le canal de dérivation. Selon moi, la Tchécoslo-
vaquie n’a pas violé les clauses du traité de 1977. Je suis d'avis que les
«négociations» entre la Hongrie et la Slovaquie visées à l’article 5 du
compromis devraient avoir ce constat comme point de départ et non la
conclusion énoncée dans le dispositif de l’arrêt au paragraphe 155, ali-
néas | Cet 2 D.

32. (La modification du plan contractuel conjoint — PCC.) La mise en
œuvre de la variante C par la Tchécoslovaquie, c’est-à-dire la construc-
tion du barrage de Cunovo et le barrage des eaux du fleuve pour détour-
ner celles-ci dans le canal de dérivation, était un moyen de mettre à
exécution le plan du système d’écluses de Gabëikovo-Nagymaros dont les
Parties étaient convenues au départ. La mise en œuvre de la variante C ne
restera pas une solution «provisoire», mais fera partie à l'avenir du PCC.

Il conviendrait de définir de façon expresse le mode de fonctionnement
de Ja centrale hydro-électrique de Gabèikovo dans le PCC modifié afin
d'éviter la nécessité de la faire fonctionner en régime de pointe, étant
donné que les deux Parties ont déja renoncé de leur plein gré a ce mode
de fonctionnement qu'il n’y a donc plus lieu de prendre en considération.

Les modalités de répartition des eaux à Cunovo devraient faire l’objet
de négociations afin de respecter le plan initial, c’est-à-dire le partage
équitable des eaux, qui devrait être énoncé clairement dans toute revision
ou modification du PCC. Le partage équitable des eaux doit à la fois
répondre aux inquiétudes que nourrit la Hongrie à l'égard de l’environ-
nement dans la région du Szigetkôz et permettre un fonctionnement satis-

164
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 168

faisant pour la Slovaquie de la centrale hydro-électrique de Gabtikovo,
ainsi que maintenir le rôle joué par le canal de dérivation pour la préven-
tion des inondations et ’amélioration de l’infrastructure de la navigation.
Je proposerais de modifier le PCC ou d’en rédiger une nouvelle version
au cours des négociations qui se tiendront en vertu de l’article 5 du com-
promis afin de respecter les modalités que je viens d’énoncer.

33. (Réévaluation des effets sur l'environnement.) L’ensemble du pro-
jet du système d’écluses de Gabëikovo-Nagymaros est maintenant en ser-
vice, dans sa forme modifiée (a savoir, le barrage de Cunovo et non le
barrage de Dunakiliti détournant les eaux vers le canal de dérivation et
les travaux relatifs au barrage/centrale hydro-électrique de Nagymaros
sont abandonnés), les Parties sont tenues dans leurs relations mutuelles,
aux termes des articles 15, 16 et 19 du traité de 1977, et peut-étre dans
leurs relations avec des tiers, en vertu du droit général concernant la pro-
tection de l’environnement, de protéger l’environnement dans la région
du Danube.

Les Parties devraient continuer à évaluer les effets sur l’environnement
de l’ensemble de la région et à rechercher les aménagements de caractère
technique qui pourraient empêcher les dommages à l’environnement sus-
ceptibles d’être causés par le nouveau projet.

34. (Réparation.) Les questions sur lesquelles les Parties devraient
entreprendre des négociations conformément à l’article 5 du compromis
ne concernent que les éléments de l’indemnité que la Hongrie doit verser
à la Slovaquie pour avoir violé le traité de 1977 et n’avoir pas réalisé les
projets de Gabtikovo et de Nagymaros. Les conséquences juridiques de
ces violations du traité sont de nature différente selon qu’elles visent l’une
ou l’autre composante du projet initial. La Hongrie a engagé sa respon-
sabilité envers la Tchécoslovaquie (et ensuite envers la Slovaquie) du fait
de la suspension par elle du projet de Gabtikovo ainsi que des travaux
entrepris par la Tchécoslovaquie pour construire le barrage de Cunovo.
De plus, la Tchécoslovaquie est en droit de réclamer à la Hongrie le rem-
boursement des frais qu’elle a engagés pendant la construction du bar-
rage de Dunakiliti qui est par la suite devenu inutile (voir ci-dessus
par. 17 et 18 ).

Pour avoir abandonné le barrage de Nagymaros, la Hongrie n’est pas,
en principe, tenue de verser une indemnité à la Tchécoslovaquie étant
donné que son acte n’a pas porté atteinte à un intérêt essentiel de la Slo-
vaquie (voir ci-dessus par. 19 ). Il y a un point qu’il convient de ne pas
oublier: comme le barrage et la centrale hydro-électrique de Nagymaros
ne font plus, comme l’admet la Slovaquie, partie de l’ensemble du projet,
la construction du canal de dérivation à partir de Cunovo profitera sur-
tout à la Slovaquie et ne présentera aucun avantage pour la Hongrie.

C’est la Slovaquie qui profite aujourd’hui des avantages principaux de
l’ensemble du projet, à l'exception des mesures de prévention des crues et
de l'amélioration de l'infrastructure de la navigation internationale, qui
profitent aux deux pays. Il convient d’en tenir compte lorsque sera fixée
l'indemnité globale que doit verser la Hongrie à la Slovaquie.

165
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. ODA) 169

Compte tenu des considérations qui précèdent, j’ai la ferme conviction

que les modalités des indemnités que la Hongrie doit verser à la Slova-

quie devraient être déterminées au cours des négociations que mèneront
les deux Etats.

{ Signé) Shigeru ODA.

166
